DETAILED ACTIONAcknowledgment is made of applicant’s amendment filed 10/4/22.Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/4/22 has been entered.                                                  Claim Objections
3. 	Claim 15 is objected to because of the following informality: In claim 15, line 7, it appears that “a plurality of the sensors” should read a plurality of sensors. Appropriate correction is required.
                                        Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6. 	Claims 1 – 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang-Kong (2017/0074685).  	Regarding claim 1, Tang-Kong discloses an apparatus comprising a housing 118, an operation surface 114 disposed on a first main surface of the housing, an operation unit 112 formed integrally and continuously with the housing and protruding from the operation surface, with the operation unit configured to rotate about a rotational axis that is orthogonal to the operation surface; and a sensor 116 disposed on a back surface of the operation unit, wherein the sensor is planar shaped and is configured to detect a stress generated on the housing when the operation unit is rotated (See Pg. 2, Paras. 0024 and 0029).
 	Regarding claim 2, the sensor 116 is disposed on a back surface of the operation surface 114 (See Fig. 4).
 	Regarding claim 3, the operation unit 112 has one of a columnar or polygonal column shape (See Fig. 4).
 	Regarding claim 4, the operation unit 112 has a hollow portion 122 (See Fig. 4).  
 	Regarding claim 5, a portion of the operation unit 112 protrudes on a back side of the operation surface (See Fig. 4).  
 	Regarding claim 6, the sensor 116 is configured to detect a rotation direction that matches a shear stress applied to the operation surface when the operation unit is rotated (See Pg. 2, Paras. 0029 – 0030).  
 	Regarding claim 7, the sensor 116 is disposed along a circumferential direction of the operation unit 112 (See Fig. 4).  
 	Regarding claim 8, the sensor 116 is disposed along a side surface of the operation unit (See Fig. 4). 
 	Regarding claim 10, a plurality of the sensors are configured to detect the stress generated on the housing when the operation unit is rotated, with the plurality of sensors being disposed annularly around the operation unit (See Fig. 4).   	Regarding claim 11, the sensor extends across a boundary between the operation unit and the housing other than the operation unit (See Fig. 4). 	                                            Allowable Subject Matter
7. 	Claims 9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  	The following is a statement of reasons for the indication of allowable subject matter: The primary reason for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the sensor is disposed on a location other than the operation unit on the operation surface, such that the sensor is disposed along a direction parallel or orthogonal to a tangential direction in a circumferential direction of the operation unit” (referring to claim 9), “the sensor includes a piezoelectric film including a chiral polymer stretched in a predetermined direction, and wherein the piezoelectric film comprises a rectangular shape and a stretching direction that extends along a short side direction or a long side direction of the piezoelectric film” (referring to claim 12) and “a holding portion disposed on a back side of the operation surface in the operation unit, with the sensor being disposed on the holding portion, and wherein the holding portion has a flat plate or columnar shape” (referring to claim 13) in combination with the other limitations presented in claim 1. 8. 	Claims 15 – 21 are allowed. 	The following is a statement of reasons for the indication of allowable subject matter:  The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “a plurality of the sensors that are disposed in the operation unit divided into three or more sections and are directly coupled on a back side of the operation surface on a side surface thereof”, as well as, “a signal detection unit configured to detect a signal output by each sensor of the plurality of sensors; and a signal processing unit configured to receive an input signal from the respective signals detected by the signal detection unit” (referring to claim 16) and “the side surface extends in a direction parallel to the rotational axis of the operation unit” (referring to claim 21) in combination with the other limitations presented in claim 15 and “determine that one sensor of the plurality of sensors outputs a signal with a peak having an intensity equal to or more than a predetermined threshold for a predetermined first time; store a time at which the respective signal is determined to become a reference value as a first time; and handle a signal detected by the signal detection unit after the first time for determining a detection of rotation operation”, as well as, “the signal processing unit is configured to store, as a second time, a time at which one sensor of the plurality of sensors outputs a signal with a peak having an intensity equal to or more than the predetermined threshold for a subsequent time after the first time; store, as a third time, a time at which one sensor of the plurality of sensors outputs a signal with a peak having an intensity equal to or more than the predetermined threshold and of a same polarity as a peak output at the second time for a subsequent time after the second time; and determine that the operation unit receives a rotation operation when signals of all sensors of the plurality of sensors are determined to exceed the predetermined threshold during a period from the first time to the third time” (referring to claim 18), “the signal processing unit is configured to determine a rotation direction of the operation unit based on a detection order of peaks of one sensor of the plurality of sensors that outputs a signal with a peak at the second time and one sensor of the plurality of sensors that outputs a signal with a peak at the third time” (referring to claim 19) and “the signal processing unit is configured to: store, as a second time, a time at which one of the plurality of sensors outputs a signal with a peak having an intensity equal to or more than the predetermined threshold for subsequent time after the first time; store, as a third time, a time at which one sensor of the plurality of sensors outputs a signal with a peak having an intensity equal to or more than the predetermined threshold and of same polarity as a peak output at the second time for subsequent time after the second time; and determine that the operation unit receives only a gripping operation when signals of all of the plurality of sensors do not exceed the predetermined threshold during a period from the first time to the third time” (referring to claim 20) in combination with the other limitations presented in claim 17.                                                Response to Arguments
9. 	Applicant’s arguments, on Pg. 8, lines 3 – 25, Pg. 9, lines 14 – 27 and Pg. 10, lines 1 – 17, with respect to these claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
10. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 11.  	Bach (10,447,262) discloses a cooking appliance and knob assembly removable mounted to a control panel of the cooking appliance.
 	Tang-Kong (20170074685) discloses a capacitive encoder.
 	Kim et al. (9836141) disclose an input/output device.
 	Jiang (CN107003749) discloses a micro drive for electronic equipment and set with the micro-electronic device.
 	Kobayashi (WO2016170908) discloses an input assistance device and input system.
12. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/16/22